Citation Nr: 0526295	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to health care benefits authorized by Chapter 
17, for left knee chondromalacia patella.

2.  Entitlement to health care benefits authorized by Chapter 
17, for bilateral hearing loss.

3.  Entitlement to health care benefits authorized by Chapter 
17, for tinnitus.

4.  Entitlement to health care benefits authorized by Chapter 
17, for right shoulder degenerative joint disease with 
chronic impingement.

5.  Entitlement to health care benefits authorized by Chapter 
17, for cervical spine degenerative joint and disc disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served honorably on active duty from June 1976 to 
January 1980 and from January 1980 through January 30, 1984.  
He was eligible for separation from his second period of 
service on January 30, 1984 and continued to serve on January 
31, 1984 after he reenlisted on February 8, 1983 for 5 years, 
with a scheduled discharge date of February 7, 1988.  The 
discharge from the last period of service occurred on July 
28, 1988 and was pursuant to special court-martial sentence 
and was other than honorable and for bad conduct.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 2002 administrative 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, finding that 
service was valid for compensation purposes.  Service 
connection was granted in May 2003 for the disabilities other 
than tinnitus whose Chapter 17 entitlement has been denied.  
The Board remanded the case to the RO in January 2004 for 
action and clarification.  The RO granted service connection 
for tinnitus in May 2005 and denied Chapter 17 health care 
benefits for it as well. 


FINDINGS OF FACT

1.  The veteran had honorable active service from June 1976 
to January 1980 and from January 1980 to January 30, 1984.

2.  In March 1987, in a special court-martial, the veteran 
was found guilty of stealing $1300 from another individual in 
May 1986 and of unlawfully entering the dwelling of that 
individual in May 1986.  

3.  He was discharged from the service in July 1988 with a 
bad conduct discharge as a result of the special court-
martial sentence.

4.  Service after January 30, 1984 was terminated by a bad 
conduct discharge.

5.  In November 2002, the RO determined that service was 
valid for compensation purposes.

6.  In May 2003, the RO granted service connection for left 
knee chondromalacia patella, bilateral hearing loss, right 
shoulder degenerative joint disease with chronic impingement, 
and cervical spine degenerative joint and disc disease.  In 
May 2005, it granted service connection for tinnitus.


CONCLUSIONS OF LAW

The veteran is eligible for VA treatment of left knee 
chondromalacia, bilateral hearing loss disability, tinnitus, 
right shoulder degenerative joint disease with impingement 
syndrome, and cervical spine degenerative joint disease and 
disc disease.  38 U.S.C.A. § 1710 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

No benefits sought are being denied in this decision.  
Accordingly, any VCAA violation is harmless.

Analysis

This is a case of first impression to the Board.

The veteran had a bad conduct discharge in July 1988, for a 
period of service that commenced in 1984.  The RO has 
determined that service was valid for compensation purposes 
and has granted service connection for left knee 
chondromalacia, bilateral hearing loss disability, tinnitus, 
right shoulder degenerative joint disease with impingement 
syndrome, and cervical spine degenerative joint disease and 
disc disease.  

The provisions 38 U.S.C.A. § 1710 indicate that the Secretary 
shall furnish hospital care and medical services which the 
Secretary determines to be needed to any veteran for a 
service-connected disability.  38 U.S.C.A. § 1710(a)(1)(A).

The law must be contrasted with 38 C.F.R. § 3.360, which 
provides:  

§ 3.360 Service-connected health-care eligibility of certain 
persons administratively discharged under other than 
honorable condition.

(a) General. The health-care and related benefits authorized 
by chapter 17 of title 38, United States Code shall be 
provided to certain former service persons with 
administrative discharges under other than honorable 
conditions for any disability incurred or aggravated during 
active military, naval, or air service in line of duty. (b) 
Discharge categorization. With certain exceptions such 
benefits shall be furnished for any disability incurred or 
aggravated during a period of service terminated by a 
discharge under other than honorable conditions. 
Specifically, they may not be furnished for any disability 
incurred or aggravated during a period of service terminated 
by a bad conduct discharge or when one of the bars listed in 
§ 3.12(c) applies. (c) Eligibility criteria. In making 
determinations of health-care eligibility the same criteria 
will be used as is now applicable to determinations of 
service incurrence and in line of duty when there is no 
character of discharge bar. 

The Secretary has already determined that the disabilities at 
issue are service-connected.  We find that Chapter 17 
benefits are established as a matter of law.  To the extent 
there is a conflict between 38 C.F.R. § 3.360 and 
38 U.S.C.A. § 1710, the statute takes precedence over the 
regulation.  

In reaching the determination, the Board notes that it was 
the AOJ that determined that the veteran's service was 
otherwise honest, faithful, and meritorious.  It is not clear 
why the AOJ did not consider the provisions of 
38 C.F.R. § 3.12(d)(3), since the conviction would have 
qualified as a felony.  However, since the AOJ determined 
that service was valid, it appears that the provisions of 
38 U.S.C.A. § 1710 rather than 38 C.F.R. § 3.360 control the 
outcome.  This is supported by the Federal Register 
implementing the regulation.  Rather documents noted that 
there had been a change in law and that former service 
persons with administrative discharges under other than 
honorable conditions were entitled to health care treatment 
for their service-connected illnesses and injuries unless a 
statutory bar to benefits applies.  The AOJ, in granting 
compensation, determined that there was no bar.

ORDER

Entitlement to health care benefits under Chapter 17 for left 
knee chondromalacia patella is granted.  Entitlement to 
health care benefits under 38 U.S.C.A. Chapter 17 for 
bilateral hearing loss is granted.  Entitlement to health 
care benefits under 38 U.S.C.A. Chapter 17 for tinnitus is 
granted.  Entitlement to health care benefits under 
38 U.S.C.A. Chapter 17 for right shoulder degenerative joint 
disease with chronic impingement is granted.  Entitlement to 
health care benefits under 38 U.S.C.A. Chapter 17 for 
cervical spine degenerative joint and disc disease is 
granted.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


